NO. 07-04-0256-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MAY 25, 2005
______________________________

LEO GREEN, 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

NO. 44,632-A; HON. HAL MINER, PRESIDING
_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
	Appellant Leo Green appeals from a judgment revoking his community supervision
and adjudicating him guilty of aggravated assault with a deadly weapon.  The record
discloses that the trial court previously deferred appellant's adjudication of guilt for that
offense and placed him on community supervision.  Thereafter, the State moved to have
his guilt adjudicated.  The five issues before us involve whether the trial court 1) could
entertain the prosecution's amended motion to proceed with an adjudication of guilt and
2) was required to suppress evidence used to illustrate that he breached the terms of his
community supervision.  We dismiss for want of jurisdiction.
	No appeal may be taken from a trial court's determination to proceed with an
adjudication of guilt.  Tex. Code Crim. Proc. Ann. art. 42.12 §5(b) (Vernon Supp. 2004-05).  This prohibition includes complaint about errors in the adjudication process, Connolly
v. State, 983 S.W.2d 738, 741 (Tex. Crim. App. 1999), which, in turn, encompasses
complaint about whether the State improperly amended its motion to proceed with the
adjudication of guilt.  Few v. State, 136 S.W.3d 707, 715 (Tex. App.-El Paso 2004, no
pet.).  So too does it encompass allegations regarding whether the evidence used to justify
the adjudication of guilt was obtained improperly and, therefore, subject to suppression. 
Holder v. State, 618 S.W.2d 80, 81 (Tex. Crim. App. 1981).  Since all the issues raised by
the appellant at bar fall within the categories described in either Connolly, Few, or Holder,
we have no jurisdiction to address them and must dismiss the appeal.
  	Accordingly, the appeal is dismissed for want of jurisdiction.

							Brian Quinn 
							Chief Justice

Do not publish.